Matter of Board of Educ. of the City Sch, Dist. of the City of New York (DOE) v United Fedn. of Teachers (2016 NY Slip Op 01592)





Matter of Board of Educ. of the City Sch, Dist. of the City of New York (DOE) v United Fedn. of Teachers


2016 NY Slip Op 01592


Decided on March 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2016

Friedman, J.P., Acosta, Renwick, Richter, JJ.


416 451028/13

[*1]In re the Board of Education of the City School District of the City of New York (DOE), et al., Petitioners-Respondents,
vUnited Federation of Teachers, et al., Respondents-Appellants.


Law Office of Richard E. Casagrande, New York (Oriana Vigliotti of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for respondents.

Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered June 23, 2014, which granted the petition to vacate a supplemental arbitration award, and denied respondents' motion to dismiss the petition and "cross motion" to confirm the supplemental award, unanimously affirmed, without costs.
The court properly vacated the supplemental arbitration award because the parties failed to comply with the procedure set forth in CPLR 7509 (Matter of Bianchi (Katz), 111 AD3d 1012, 1013 [3d Dept 2013]; Melun Indus., Inc. v Strange, 898 F Supp 995, 1001 [SD NY 1992]), and the standard for modification under CPLR 7511(c) was not met (Matter of New Paltz Cent. School Dist. [New Paltz United Teachers], 99 AD2d 907 [3d Dept 1984]).
In addition, the arbitrator exceeded his powers by "rendering wholly new determinations on matters not addressed in the original award" (Matter of Outback Steakhouse, Inc. v Contracting Mgt., Inc., 58 AD3d 855, 855 [2d Dept 2009]).
We have considered the parties' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2016
DEPUTY CLERK